BASKIN, Judge.
Finding no excusable neglect which. might justify appellant’s failure to respond to process properly served upon its employee during the lengthy period appellant’s business was left in the care of its employee, and finding no abuse of discretion by the trial court, T.I.E. Communications, Inc. v. Toyota Motors Center, Inc., 391 So.2d 697 (Fla. 3d DCA 1980); Williams v. Stack, 366 So.2d 872 (Fla. 4th DCA 1979), we affirm the trial court’s denial of appellant’s Motion to Set Aside Default and Default Judgment.
We remand, however, for a new trial on the question of damages. Appellant was not afforded notice of trial on the issue of damages. Tallman Pools of Georgia, Inc. v. Wood, 399 So.2d 112 (Fla. 1st DCA 1981); Scott v. Johnson, 386 So.2d 67 (Fla. 3d DCA 1980); B/G Amusements, Inc. v. Mystery Fun House, Inc., 381 So.2d 318 (Fla. 5th DCA 1980); Fla.R.Civ.P. 1.440(c).
Affirmed in part, reversed in part.